USCA11 Case: 19-10771   Date Filed: 09/28/2021   Page: 1 of 33



                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-10771
                       ________________________

                 D.C. Docket No. 6:16-cv-02001-GAP-GJK


SUPERIOR CONSULTING SERVICES, INC.,
a Florida corporation doing business as
Your Future Health doing business as YFH,

                                        Plaintiff-Counter Defendant-Appellant,

                                  versus


SHAKLEE CORPORATION


                                                          Defendant-Appellee,

SHAKLEE U.S., LLC,

                                        Defendant-Counter Claimant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (September 28, 2021)
         USCA11 Case: 19-10771       Date Filed: 09/28/2021   Page: 2 of 33



Before BRANCH, LUCK, and ED CARNES, Circuit Judges.

LUCK, Circuit Judge:

      Superior Consulting Services, Inc. sued Shaklee Corporation and Shaklee

U.S., LLC for trademark infringement. We previously affirmed the district court’s

denial of Superior’s motion for a preliminary injunction and concluded that the

district court did not clearly err in finding that Superior failed to establish a

likelihood of trademark confusion. Superior Consulting Servs., Inc. v. Shaklee

Corp., 710 F. App’x 850, 859 (11th Cir. 2017). The district court then held a bench

trial on the merits of Superior’s trademark infringement claims and found for

Shaklee. We affirm.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Superior describes itself as “[t]he premier blood testing and customized

nutrition analysis company since 1976.” In addition to blood tests, Superior offers

a questionnaire that helps give customers nutrition and dietary recommendations.

Superior recommends, but does not sell, nutritional supplements to customers based

on their answers to the questionnaire.

      Superior owns two federal trademarks for the mark “Healthprint.” The first,

registered on November 5, 2002, covers “[n]utritional supplements for general

health maintenance,” “[p]rinted instructional and teaching material in the field of

health care,” and “consulting services in the field of health care.” The second,



                                         2
         USCA11 Case: 19-10771       Date Filed: 09/28/2021     Page: 3 of 33



registered on March 1, 2005, covers “blood testing services [and] consultation in the

fields of food nutrition, diet and health.” Both marks are “incontestable” under 15

U.S.C. section 1065, meaning that their validity is “presumed” and “cannot be

challenged on the ground[] that [they are] merely descriptive, even if the challenger

can show that the mark[s] [were] improperly registered initially.” Dieter v. B & H

Indus. of Sw. Fla., Inc., 880 F.2d 322, 328 (11th Cir. 1989).

      Shaklee (we refer to Shaklee Corporation and Shaklee U.S., LLC as Shaklee)

is a California-based manufacturer and distributor of nutritional supplements and

other goods. In June and August of 2016, Shaklee filed trademark applications to

register two “Healthprint” marks for “[p]roviding information in the field of personal

development, namely, personal improvement, and specifically excluding healthcare

information.” Shaklee uses its Healthprint marks in connection with a free online

questionnaire designed to promote Shaklee’s products to distributors and customers.

Shaklee does not label its products with its Healthprint marks and it does not offer

blood-testing services.

      Superior sued Shaklee in the Middle District of Florida for, among other

things, trademark infringement and trademark dilution under the Lanham Act and

Florida law, unfair competition under Florida law, and for violating Florida’s

Deceptive and Unfair Trade Practices Act. Superior’s complaint included a jury

demand and sought actual, general, statutory, and punitive damages.



                                          3
           USCA11 Case: 19-10771          Date Filed: 09/28/2021       Page: 4 of 33



       Superior then moved for a preliminary injunction to enjoin Shaklee from

“using the Healthprint mark” because there had been actual confusion and because

there was a likelihood of trademark confusion. The district court denied Superior’s

preliminary injunction motion. Superior appealed, challenging the district court’s

findings as to the trademark confusion factors and its ultimate finding as to the

likelihood of confusion. See Superior, 710 F. App’x at 853–60. We affirmed,

concluding that, although the district court clearly erred in making some of its

subsidiary findings, “it was not clear error for the district court to find that Superior

ha[d] not established a likelihood of confusion.” Id.

       After we affirmed the denial of the preliminary injunction, Shaklee moved to

exclude, under Federal Rule of Evidence 702, a survey conducted by Superior’s

expert, Kirk Martensen, which measured the likelihood that the parties’ trademarks

would be confused.         The district court granted Shaklee’s motion to exclude

Martensen’s survey because it didn’t “comply with the basic [tenets] of a Squirt[1]

survey” and the methodology he used wasn’t “reliable.” The district court found

that, “instead of presenting respondents with the two Healthprint marks that [were]

in dispute, Martensen’s survey simply included questions that inquired about the

word ‘Healthprint,’ asking, for example, . . . whether respondents believed it was



       1
        This type of survey is named after a case in which it was originally used. See SquirtCo
v. Seven-Up Co., 628 F.2d 1086, 1089 n.4 (8th Cir. 1980).


                                               4
          USCA11 Case: 19-10771       Date Filed: 09/28/2021   Page: 5 of 33



from one company, more than one company, or no company at all.” The court also

faulted Martensen for failing to use a control group. Finally, the district court found

that the survey “fail[ed] to actually describe Shaklee’s Healthprint service.”

      The parties later filed cross-motions for summary judgment. While the

summary judgment motions were still pending, the parties filed a joint pretrial

statement. In the section of the pretrial statement titled “statement of elements of

money damages, and amount being sought,” Superior said it sought “disgorgement

of [Shaklee’s] profits, pursuant to 15 U.S.C. [section] 1117(a)” and “recovery of

attorney’s fees and costs,” the total amounts of which were “unknown at the time.”

It didn’t list any other forms of relief, including statutory and punitive damages.

Under the heading, “Statement of Disputed Facts to be Litigated,” however, the

parties listed “Whether punitive damages are warranted” as a disputed fact that

remained to be litigated.     The pretrial statement also attached proposed jury

instructions.

      The district court denied Superior’s motion for summary judgment and

granted Shaklee’s motion for summary judgment only as to Superior’s claims for

trademark dilution and tortious interference. As a result, Superior’s remaining

claims were trademark infringement under the Lanham Act and Florida law,

violation of the Florida Deceptive and Unfair Trade Practices Act, unfair

competition under Florida law, and unfair competition under the Lanham Act.



                                          5
           USCA11 Case: 19-10771       Date Filed: 09/28/2021    Page: 6 of 33



       Shaklee moved for a bench trial.         Shaklee argued that Superior’s only

remaining remedy was disgorgement because Superior waived its claims for punitive

and statutory damages by not listing them in the damages section of the joint pretrial

statement. Therefore, Shaklee argued, Superior wasn’t entitled to a jury trial because

a party seeking only disgorgement in a trademark infringement case has no right to

a jury trial.

       In support, Shaklee cited one of the district court’s local rules which said that

the pretrial statement limited the scope of issues at trial:

       All pleadings filed by any party prior to filing of the pretrial statement
       shall be deemed to be merged therein, or in any subsequent pretrial
       order entered by the Court. The pretrial statement and the pretrial order,
       if any, will control the course of the trial and may not be amended
       except by order of the Court in the furtherance of justice. If new
       evidence or witnesses are discovered after filing of the pretrial
       statement, the party desiring to use the same shall immediately notify
       opposing counsel and the Court, and such use shall be permitted only
       by order of the Court in the furtherance of justice.

M.D. Fla. R. 3.06(e) (2009). Shaklee argued that Superior’s focus on equitable

disgorgement damages in the pretrial statement was consistent with its other recent

and repeated representations to the district court. And, Shaklee contended, it only

joined in the pretrial statement’s pronouncement “that the case [would] be tried by

a jury” because the district court had “yet to resolve certain ‘legal’ claims with a

right to a jury trial, including Superior’s count for tortious interference.”




                                            6
         USCA11 Case: 19-10771        Date Filed: 09/28/2021    Page: 7 of 33



      The district court granted Shaklee’s bench trial motion, concluding that, “[t]o

the extent . . . Superior had claims for statutory or punitive damages prior to the

filing of the Joint Pretrial Statement, those claims were waived when it failed to

include them in its statement of damages sought.” The court explained that local

rule 3.06(e) was “clear that the Pretrial Statement [was] controlling.”

      The district court then held a five-day bench trial. After the trial, the district

court found for Shaklee on all of Superior’s claims. The parties agreed, and the

district court concluded, that Superior’s claims boiled down to whether Shaklee’s

use of the Healthprint mark was “likely to cause confusion with Superior’s use of

the mark.” The district court then evaluated each of the trademark confusion factors.

After evaluating the factors, the district court considered the overall balance to

determine the likelihood of confusion:

      Although Superior has a strong mark that is substantially similar to
      Shaklee’s mark, there is no evidence of actual confusion, or malintent
      on Shaklee’s part, and the other factors do nothing to tip the scale in
      Superior’s favor. There is, however, evidence that strongly supports a
      finding that there is no likelihood of customer confusion, and that is the
      testimony of Shaklee’s expert witness, Hal Poret.

      Mr. Poret, a recognized expert in the field of market research,
      performed an online survey to test the likelihood of confusion between
      the two Healthprint marks. Using a group of 400 potential customers,
      Poret used a “squirt” survey method to compute a net rate of confusion
      between the two Healthprint marks. Using screenshots from the
      respective websites, the survey respondents were shown both
      Superior’s and Shaklee’s Healthprint marks in close proximity and
      asked questions as to whether they believed the two services come from
      the same company or are otherwise related. Poret concluded that there

                                           7
          USCA11 Case: 19-10771        Date Filed: 09/28/2021     Page: 8 of 33



      is a net rate of confusion of no more than 7% between the two marks.
      A net rate of confusion at this level demonstrates that there is no
      likelihood of confusion between these marks. The Court finds this
      evidence to be credible and highly persuasive. Having considered the
      seven factors, the Court concludes that Superior has failed to prove
      infringement of its Healthprint mark.

Superior now appeals the district court’s judgment for Shaklee.

                                    DISCUSSION

      Superior raises three issues on appeal. First, Superior contends that it should

have received a jury trial because the district court abused its discretion by finding

that Superior waived its claims for statutory and punitive damages (which would

have entitled it to a jury trial). Second, Superior argues that the district court clearly

erred in finding no likelihood of trademark confusion. And third, Superior asserts

that the district court abused its discretion in excluding Martensen’s survey.

                                       Jury Trial

      The district court held a bench trial because it concluded that Superior waived

its claims for statutory and punitive damages by not listing them in the damages

section of the pretrial statement. Superior argues that the district court erred because

it ignored the pretrial statement “as a whole,” including the context in which it was

filed. We review the trial court’s interpretation of the pretrial statement for abuse of

discretion. Olmsted v. Taco Bell Corp., 141 F.3d 1457, 1461 (11th Cir. 1998).

Likewise, we give “great deference to a district court’s interpretation of its local

rules.” Clark v. Hous. Auth. of City of Alma, 971 F.2d 723, 727 (11th Cir. 1992).

                                            8
           USCA11 Case: 19-10771      Date Filed: 09/28/2021    Page: 9 of 33



       Early in the case, the district court entered a case management order

instructing the parties to prepare a joint final pretrial statement “that strictly

conform[ed] to the requirements of Local Rule 3.06(c).” Local rule 3.06(c) required

that the pretrial statement include “a statement of the elements of each [claim for

money damages] and the amount being sought with respect to each such element.”

M.D. Fla. R. 3.06(c)(7) (2009). Consistent with local rule 3.06(e), the district court’s

order also said that the pretrial statement would “control the course of the trial.” See

id. R. 3.06(e) (“The pretrial statement and the pretrial order, if any, will control the

course of the trial . . . .”).

       But the parties’ pretrial statement didn’t include a claim for statutory and

punitive damages in the damages section. Although the jury instructions attached to

the pretrial statement referenced both types of damages, the local rules made clear

that the pretrial statement controlled. See id.

       Also, Shaklee explicitly told the district court that it was only seeking

disgorgement. At a hearing to determine whether Superior could introduce evidence

to show Shaklee’s profits from the alleged infringement, the district court asked

Superior: “What are [Superior’s] damages, other than a disgorgement remedy?”

Superior responded that its “damages as currently in the report are disgorgement

because to do otherwise would be double dipping . . . .” The district court inquired

further: “So you’re not going to make any claim for lost profits to [Shaklee]. Rather,



                                           9
         USCA11 Case: 19-10771       Date Filed: 09/28/2021    Page: 10 of 33



your remedy is the disgorgement remedy?” Superior responded: “That is correct.”

It was not an abuse of discretion for the district court to conclude that Superior

waived its claim for statutory and punitive damages when Superior told the district

court it was only seeking disgorgement.

      We have found no abuse of discretion under similar circumstances. In

Olmsted, for example, the plaintiff sued “under both Title VII, for which potential

damages awards ha[d] been limited by statute, and 42 U.S.C. [section] 1981(a),

which ha[d] no statutory damages cap.” 141 F.3d at 1461. The jury found for the

plaintiff and awarded him “$10,000 in back pay, $450,000 in compensatory

damages, and $3 million in punitive damages.” Id. at 1460. On the defendant’s

motion, the district court reduced the jury’s damages award because the plaintiff

“effectively . . . abandoned his [section] 1981(a) claim” in the pretrial statement and,

as a result, his recovery was limited by the $300,000 statutory damages cap under

Title VII. Id. at 1460–61.

      On appeal, we affirmed the district court’s interpretation of the pretrial

statement despite the “technical” nature of the plaintiff’s mistake:

      Here, although we acknowledge the potential confusion for plaintiffs in
      differentiating between the amendment to Title VII that is embodied in
      42 U.S.C. § 1981a and the cause of action created by 42 U.S.C.
      § 1981(a), we cannot conclude in this instance that the district court’s
      construction of the pretrial order—that is, that Olmsted abandoned his
      § 1981(a) claim by virtue of the pretrial stipulation—was unreasonable.
      As observed by the district court, the pretrial stipulation does not
      reference § 1981(a) at any point. Olmsted contends that the reference

                                          10
         USCA11 Case: 19-10771        Date Filed: 09/28/2021     Page: 11 of 33



      in the pretrial statement to the Civil Rights Act of 1991 encompasses
      both Title VII and § 1981; however, the reference to the Civil Rights
      Act of 1991 mentions only § 1981a, not § 1981(a). While we are
      reluctant to engage in an overly technical reading of a pleading when
      the dispositive factor is the apparent absence of a set of parentheses,
      these parentheses unfortunately control our decision. It is worth noting
      that the complaint correctly cites to § 1981 and Title VII; we therefore
      can assume that, notwithstanding the understandable confusion with
      respect to the closely numbered statutory provisions at issue here, the
      drafter of both the complaint and the pretrial stipulation knew the
      difference between the two statutory avenues of relief.

Id. at 1462 (citation omitted).

      And, in Morro v. City of Birmingham, 117 F.3d 508 (11th Cir. 1997), we

found that a district court didn’t abuse its discretion when it found that the defendant

waived a defense by not identifying it at a pretrial conference even though there was

“little doubt that the [defendant] would [have been] entitled to escape judgment

against it on that basis.” Id. at 513–15. There, a police officer for the City of

Birmingham sued the city under 18 U.S.C. section 1983 after the police chief

suspended him without pay. Id. at 511. After the city’s motion for summary

judgment was denied, the district court held a pretrial conference and entered a

pretrial order defining the scope of the issues for trial. Id. Then, after a jury returned

a verdict for the officer and the district court entered judgment, the city filed a motion

for judgment as a matter of law arguing that the police chief was not a “final

policymaker” with respect to disciplinary matters in the police department, so the

city could not be held liable. Id. The district court denied the motion, finding that



                                           11
           USCA11 Case: 19-10771       Date Filed: 09/28/2021    Page: 12 of 33



the city failed to preserve the defense because it was not included in the pretrial order

and the city never requested a modification of the pretrial order to inject the defense.

Id.

      On appeal, we explained that “we have not hesitated to back up district courts

when they put steel behind the terms of pretrial orders and hold parties to them.” Id.

at 515. We observed that the city “failed to identify its potentially available . . .

defense as an issue at the pretrial conference or obtain a modification of the pretrial

order to permit it to raise the issue later in the proceedings.” Id at 515. Thus, we

concluded that even though we had “little doubt that the City would be entitled to

escape the judgment against it,” we could not “say that the district court abused its

discretion by failing to modify the pretrial order to accommodate presentation of the

. . . defense at the late state of the case at which the City chose to press it.” Id.

      So too here. It’s clear Superior knew the difference between disgorgement,

punitive damages, and statutory damages—the complaint sought “actual,”

“general,” “statutory,” and “punitive damages.” Then, when it came time to agree

on the pretrial statement, Superior said it only sought “disgorgement of [Shaklee’s]

profits, pursuant to 15 U.S.C. [section] 1117(a).” And, when the district court asked

Superior what relief it was seeking, it said it only sought disgorgement. If Superior

also wanted to seek punitive and statutory damages, it could have and should have

said so.



                                            12
         USCA11 Case: 19-10771        Date Filed: 09/28/2021     Page: 13 of 33



      We give substantial deference to the district court’s interpretation and

enforcement of pretrial statements and orders. See Hodges v. United States, 597

F.2d 1014, 1018 (5th Cir. 1979) (“[F]or pretrial procedures to continue as viable

mechanisms of court efficiency, appellate courts must exercise minimal interference

with trial court discretion in matters such as the modification of its orders. Thus, we

ascribe to the trial court a broad discretion to preserve the integrity and purpose of

the pretrial order . . . .” (citation omitted)); Risher v. United States, 465 F.2d 1, 5

(5th Cir. 1972) (“We are not inclined to disturb the district court’s interpretation of

a stipulation agreed upon by the parties during pretrial proceedings and approved by

the court.”). We consider only whether the district court abused its discretion. See

Morro, 117 F.3d at 513. Here, it did not.

                               Likelihood of Confusion

      Next, we consider whether the district court clearly erred by finding that

Superior failed to demonstrate a likelihood of confusion. To determine whether a

defendant’s mark is likely to cause confusion, we consider seven factors: (1) the

type/strength of the plaintiff’s mark; (2) the similarity of the parties’ marks; (3) the

similarity of the products and services the marks represent; (4) the similarity of the

parties’ retail outlets (trade channels) and customers; (5) the similarity of the parties’

advertising media; (6) the defendant’s intent; and (7) actual confusion. Frehling

Enters. v. Int’l Select Grp., 192 F.3d 1330, 1335 (11th Cir. 1999). After making



                                           13
         USCA11 Case: 19-10771       Date Filed: 09/28/2021    Page: 14 of 33



subsidiary findings as to each factor, a court must also make an ultimate finding as

to the likelihood of confusion based on the “overall balance” of the factors. Custom

Mfg. & Eng’g, Inc. v. Midway Servs., Inc., 508 F.3d 641, 649 (11th Cir. 2007).

“[W]e review the district court’s findings as to each factor and its ultimate

conclusion regarding the likelihood of confusion only for clear error.” Fla. Int’l

Univ. Bd. of Trs. v. Fla. Nat’l Univ., Inc., 830 F.3d 1242, 1255 (11th Cir. 2016).

“[A] district court’s error in its analysis of one of the subsidiary factors in the

likelihood of confusion test is not enough to allow us to overturn the district court’s

decision.”   Id. (citation and quotation marks omitted).       “Rather, we must be

convinced that the district court’s ultimate conclusion—that the plaintiff established

a likelihood of confusion—is clearly erroneous.” Id. (citation omitted).

      After considering these factors, the district court found that there was no

likelihood of confusion on the Healthprint mark. Superior contends that the district

court erred in applying some of the likelihood-of-confusion factors—namely, the

strength of the mark, the similarity of the marks, the similarity of the services, the

similarity of the advertising, Shaklee’s intent, and actual confusion—and, as a result,

clearly erred in finding no likelihood of confusion. We disagree. Although the

district court erred in its consideration of one of the seven factors—the similarity of

the advertising media—the district court’s likelihood of confusion finding was not

clearly erroneous.



                                          14
          USCA11 Case: 19-10771          Date Filed: 09/28/2021   Page: 15 of 33



                         1. Type/Strength of Superior’s Marks

        We “[b]egin at the beginning.” Lewis Carroll, Alice in Wonderland (1865).

There     are   four   categories   of    marks:      (1) “generic”;   (2) “descriptive”;

(3) “suggestive”; and (4) “arbitrary” or “fanciful.” Pinnacle Advert. & Mktg. Grp.,

Inc. v. Pinnacle Advert. & Mktg. Grp., LLC, 7 F.4th 989, 1004 (11th Cir. Aug. 2,

2021) (citation omitted). We consider fanciful, arbitrary, and suggestive marks to

be inherently “distinctive,” but not descriptive and generic marks. Id. Only

distinctive marks are entitled to trademark protection under the Lanham Act. Id.

Superior argues that it is unclear whether the district court applied descriptive or

suggestive strength to its Healthprint marks. If the district court applied only

descriptive strength, Superior argues, it clearly erred.

        In affirming the denial of Superior’s motion for a preliminary injunction, we

concluded that the district court erred in finding that Shaklee rebutted the

presumption that Superior’s marks were not at least suggestive:

        [W]hen Superior registered its marks, the USPTO did not require any
        proof of secondary meaning. As a result, the district court correctly
        found that Superior’s mark is entitled to the rebuttable presumption that
        it is “inherently distinctive” and thus at least suggestive and entitled to
        strong trademark protection.

        The district court clearly erred, however, in concluding that Shaklee
        rebutted that presumption with its evidence of third-party usage.

Superior, 710 F. App’x at 855.




                                             15
          USCA11 Case: 19-10771      Date Filed: 09/28/2021    Page: 16 of 33



      After trial, the district court fixed its mistake. It recognized the presumption

for Superior and found that Shaklee “did not rebut [it].” The district court thus found

this factor in Superior’s favor, and therefore, did not clearly err in applying this

factor.

                         2. Similarity of the Parties’ Marks

      Next, the district court found that the parties’ marks are “substantially

similar.” Superior argues that the district court erred in finding the subsidiary facts

as to the similarity of marks because it attempted to differentiate Shaklee’s

Healthprint mark by “focusing only on visual appearance.” We know this, Superior

contends, because the district court found that the competing marks are “nearly

identical . . . except for the use of Shaklee’s name preceding the mark.” Superior

argues that the district court’s finding is wrong because neither of Shaklee’s

trademark applications claim use of the name “Shaklee” with either of its Healthprint

marks.

      But the district court didn’t focus only on the visual similarities between

Superior and Shaklee’s marks and turn a blind eye to everything else. Rather, it

explained that it was looking at “the overall impressions that the marks create.” It

then found that “Shaklee’s mark is nearly identical to Superior’s mark, except for

the use of Shaklee’s name preceding the mark.”




                                          16
         USCA11 Case: 19-10771      Date Filed: 09/28/2021   Page: 17 of 33



      And the district court didn’t clearly err by emphasizing the use of the

Healthprint mark with Shaklee’s name. As we’ve explained in discussing the

similarity factor, “the court compares the marks and considers the overall

impressions that the marks create, including the sound, appearance, and manner in

which they are used.” Frehling, 192 F.3d at 1337 (emphasis added). This is

consistent with the Lanham Act, which prohibits a person from “us[ing] in

commerce any reproduction, counterfeit, copy, or colorable imitation of a registered

mark.”    15 U.S.C. § 1114(1)(a); see also J. Thomas McCarthy, McCarthy on

Trademarks and Unfair Competition, § 25A:1 (5th ed. 2020 update) (“[T]he use of

another’s trademark in the body of a web page can cause confusion and therefore,

infringement of that trademark.”). The evidence showed that Shaklee used the mark

on its website by having “Shaklee” next to “Healthprint.” The district court didn’t

clearly err in comparing the similarity of the marks when it considered how Shaklee

actually used the mark.

          3. Similarity of the Products and Services the Marks Represent

      Third, the district court found that Superior and Shaklee’s products and

services are “dissimilar,” and therefore the third factor “strongly support[ed]”

Shaklee. Superior argues that “[t]he district court’s similarity of services analysis

misapplied the law because it held Superior to a standard of showing identicality

rather than relatedness.” Superior also argues that the district court misunderstood



                                         17
         USCA11 Case: 19-10771       Date Filed: 09/28/2021    Page: 18 of 33



“the scope of Superior’s products and services” because Superior’s Healthprint mark

is not “solely directed to blood testing.” The district court didn’t clearly err in

evaluating the similarity of the parties’ products and services.

      The similarity of services factor “requires a determination as to whether the

products [or services] are the kind that the public attributes to a single source, not

whether or not the purchasing public can readily distinguish between the products

of the respective parties.” Frehling, 192 F.3d at 1338. At the preliminary injunction

stage, we concluded that “the district court properly found that consumers are not

likely to believe that Superior is producing both comprehensive blood-testing

services and a free questionnaire.” Superior, 710 F. App’x at 856. Although

Superior presented evidence that blood testing was not required for a customer to

obtain a Healthprint, we noted that “the prosecution history files for Superior’s

trademark applications explicitly stated that the ‘HealthPrint requires a blood

draw.’” Id. at 856 (emphasis omitted).

      After the bench trial, the district court found that “Superior presented no

evidence . . . to undermine” our finding at the preliminary injunction stage. We

agree. Superior told the patent office that its Healthprint product “requires a blood

draw.” And witnesses at trial confirmed that Superior didn’t advertise its non-blood

test option. In fact, that option wasn’t even listed on Superior’s order form;

customers could only find out about it if Superior mentioned it to them over the



                                          18
         USCA11 Case: 19-10771        Date Filed: 09/28/2021    Page: 19 of 33



phone. The parties’ goods and services were not “so related in the minds of

consumers that they get the sense that a single producer is likely to put out both

[parties’ goods and services].” Frehling, 192 F.3d at 1338. The district court didn’t

clearly err in focusing on Superior’s blood-test service and finding that the public

would not attribute it to the same source as Shaklee’s free online questionnaire.

          4. Similarity of the Parties’ Retail Outlets and Customers

      Superior doesn’t challenge the district court’s finding that the fourth factor

was neutral.

                          5. Similarity of Advertising Media

      As to the similarity of the parties’ advertising media, the district court found

that both parties “use[d] word of mouth, the internet, and e-mail” and that “the

audience[s] for this media may overlap” but that “the disparity between the services

provided render[ed] this factor only slightly positive toward confusion.” Superior

argues that the district court misapplied the law as to this factor because it improperly

focused on the disparity of the parties’ services. According to Superior, “any

similarity or disparity between services has nothing at all to do with resolving the

similarity of advertising media factor; simply put, this was an irrelevant subsidiary

fact.” We agree.

      Disparity of services is analyzed in the third factor, whereas the focus of the

advertising factor is on “each party’s method of advertising.” Frehling, 192 F.3d at



                                           19
         USCA11 Case: 19-10771        Date Filed: 09/28/2021    Page: 20 of 33



1339. “The key question in assessing similarity of advertising media is whether the

parties’ ads are likely to reach the same audience.” Fla. Int’l Univ., 830 F.3d at

1263. The district court erred by analyzing the advertising factor based on the

difference in services rather than a comparison of their advertising methods.

                                   6. Shaklee’s Intent

      Next, as to the intent factor, the district court found that there was “no credible

evidence” that Shaklee adopted the Healthprint mark to piggyback off Superior’s

goodwill. Rather, the district court found, “Shaklee engaged in a deliberate and

reasonable process to develop a mark which addressed Shaklee’s distinct online

questionnaire.” Superior contends that this conclusion was wrong because the

district court “refused to consider any direct evidence of bad faith presented by

Superior at trial” and “summarily discounted” Superior’s circumstantial inferences

as unreasonable. But the district court did no such thing, and its finding of no bad

intent wasn’t clearly erroneous.

      As the district court explained, “[t]he evidence at trial showed that Shaklee

used an elaborate and lengthy process to select Healthprint as the mark to use on its

new online questionnaire.” Shaklee organized a working group that conducted

consumer testing and proposed several possible names before finally settling on

“Healthprint.” The working group compared logos prepared by a visual designer

and chose a green thumbprint. Shaklee then hired a law firm to do a trademark



                                           20
         USCA11 Case: 19-10771      Date Filed: 09/28/2021   Page: 21 of 33



search and discovered Superior’s registration of its Healthprint marks. George

Shehata, the head of Shaklee’s working group, went to Superior’s website and

noticed it was oriented toward blood testing and medical diagnostics. Shehata

concluded that Superior’s Healthprint service was sufficiently different from what

Shaklee proposed to do, so he didn’t think it was an issue to use the mark.

      Superior’s primary evidence of bad intent was that Jennifer Steeves-Kiss, a

member of Shaklee’s working group, had heard about Superior’s Healthprint service

ten years earlier. But prior knowledge of a mark, without more, is not evidence of

an intent to infringe. See George & Co. LLC v. Imagination Ent. Ltd., 575 F.3d 383,

398 (4th Cir. 2009) (“[K]nowledge of another’s goods is not the same as an intent

‘to mislead and to cause consumer confusion.’” (citation omitted)); see, e.g., Amstar

Corp. v. Domino’s Pizza, Inc., 615 F.2d 252, 263 (5th Cir. 1980) (“There is no

evidence that defendants have ever attempted to ‘pass off’ their goods as those of

plaintiff. Evidence introduced at trial established that the name ‘Domino’s Pizza’

was adopted because Mr. Monaghan had been told he could no longer use the name

‘Dominick’s,’ the new name sounded Italian, and it was quite close to the old name.

Although Monaghan was aware of ‘Domino’ sugar at the time, he was unaware of

any other pizzerias by that name. There is no evidence the name was adopted with

any intent to confuse, mislead, or deceive the public.”). Indeed, “[t]here may be

several good faith reasons why the junior user decided to proceed even when aware



                                         21
          USCA11 Case: 19-10771     Date Filed: 09/28/2021   Page: 22 of 33



of the senior user’s mark. The most common reason for doing so is a good faith

belief that there is no conflict between the marks as used on the junior user’s goods

or services.” McCarthy, supra § 23:115. The trial evidence supported the district

court’s finding that Shaklee did not have a ‘“conscious intent to capitalize on the

plaintiff's business reputation,’ was ‘intentionally blind,’ or otherwise manifested

‘improper intent.’” Custom Mfg., 508 F.3d at 648. Thus, the district court did not

err as to this factor.

                                7. Actual Confusion

       Finally, the district court found that the actual confusion factor “weigh[ed]

heavily against Superior” because Superior presented no evidence of actual

confusion. Superior argues that the district court erred because it “limited its

confusion analysis to only potential purchasers and stopped there.” Specifically,

Superior argues it presented evidence of actual confusion, including (1) a statement

from Arlys Sanderson, one of Shaklee’s distributors, that she was “confused” and

thought Shaklee and Superior were working together, and (2) “50 or so” calls from

Superior customers who were confused about Superior and Shaklee’s relationship.

But some evidence of actual confusion isn’t necessarily enough to tip the scales in

Superior’s favor when there was substantial evidence of an absence of confusion.

See, e.g., Fla. Int’l Univ., 830 F.3d at 1265 (concluding that one email from an

“actual customer” did not weigh in favor of a likelihood of confusion). We give the



                                         22
         USCA11 Case: 19-10771       Date Filed: 09/28/2021    Page: 23 of 33



district court, acting as a fact finder, “great latitude in determining the appropriate

weight to accord particular evidence.” AmBrit, Inc. v. Kraft, Inc., 812 F.2d 1531,

1544 (11th Cir. 1986). Here, it appropriately exercised that latitude.

      We have explained that “[t]he actual confusion inquiry turns on both the

number of instances of confusion and the type of person confused.” PlayNation Play

Sys., Inc. v. Velex Corp., 924 F.3d 1159, 1167 (11th Cir. 2019). “All potential

consumers of the relevant product or service, including middlemen, can inform the

inquiry,” but “the ultimate consumers deserve special attention.” Caliber Auto.

Liquidators, Inc. v. Premier Chrysler, Jeep, Dodge, LLC, 605 F.3d 931, 936–37

(11th Cir. 2010). But the “50 or so” calls do not tip the scales for Superior and

compel the conclusion that there was actual confusion. Superior didn’t document

the calls, they were non-specific and vague, and the callers only asked whether

Superior had “partnered” with Shaklee to offer their product. The calls didn’t show

that the callers thought Shaklee was offering blood testing services or that Superior

was offering a free health questionnaire. The callers might have been “confused”

about Superior and Shaklee’s “relationship,” but they were not confused about the

services and products offered by them. See, e.g., The Sports Authority, Inc. v. Prime

Hosp. Corp., 89 F.3d 955, 963 (2d Cir. 1996) (explaining that “actual confusion”

means “confusion that enables a seller to pass off his goods [or services] as the goods




                                          23
         USCA11 Case: 19-10771        Date Filed: 09/28/2021    Page: 24 of 33



[or services] of another”). Thus, the district court, as the finder of fact, was entitled

to give little weight to the vague calls in analyzing the confusion factor.

      Nor was Sanderson’s statement, alone, enough to show that the district court

clearly erred as to this factor. See, e.g., Fla. Int’l Univ., 830 F.3d at 1265 (holding

that “with only a single probative instance of consumer confusion in the years since

FNU’s name change, the district court reasonably decided that this factor did not

weigh in favor of a likelihood of confusion”). Although one instance of actual

confusion can sometimes be enough, see, e.g., Safeway Stores, Inc. v. Safeway Disc.

Drugs, Inc., 675 F.2d 1160, 1167 (11th Cir. 1982), abrogated on other grounds by

Tobinick v. Novella, 884 F.3d 1110 (11th Cir. 2018), here we are not left with a

“definite and firm conviction” that the district court erred by discounting

Sanderson’s confusion in light of the other evidence of no confusion. See Frehling,

192 F.3d at 1340.

      By contrast, the district court had expert testimony that there was no actual

confusion. See AmBrit, 812 F.2d at 1544 n.68 (“[S]urvey evidence can be probative

on the actual confusion issue.”). The district court found Shaklee’s expert survey to

be “credible and highly persuasive.” The survey resulted in “a net rate of confusion




                                           24
           USCA11 Case: 19-10771            Date Filed: 09/28/2021         Page: 25 of 33



of no more than 7% between the two marks,” which the district court said

“demonstrate[d] that there is no likelihood of confusion.” 2

       Given the vague and irrelevant calls, one confused distributor, and the

uncontested expert testimony that there was little-to-no actual confusion, the district

court was entitled to weigh the evidence and conclude that the actual confusion

factor weighed heavily for Shaklee. See id. (explaining that a finder of fact is

afforded “great latitude in determining the appropriate weight to accord to particular

evidence”); see also Hard Candy, LLC v. Anastasia Beverly Hills, Inc., 921 F.3d

1343, 1362 (11th Circ. 2019) (“If consumers have been exposed to two allegedly

similar trademarks in the marketplace for an adequate period of time and no actual

confusion is detected either by survey or in actual reported instances of confusion,

that can be powerful indication that the junior trademark does not cause a meaningful

likelihood of confusion.” (quoting Nabisco, Inc. v. PF Brands, Inc., 191 F.3d 208,

228 (2d. Cir. 1999), abrogated on other grounds by Moseley v. V Secret Catalogue,




       2
          Superior faults Shaklee’s expert for not “show[ing] respondents any stimuli directed to
Superior’s trademark for nutritional supplements and printed materials,” but this argument appears
only in the facts section of its initial brief and in Superior’s reply brief. Thus, Superior has
abandoned it. See Miccosukee Tribe of Indians of Fla. v. Cypress, 814 F.3d 1202, 1211–1212
(11th Cir. 2015) (“Our longstanding case law rule is than an appellant who does not raise an issue
in his opening brief may not do so in his reply brief, in a supplemental brief, in a rehearing petition,
or on remand from the Supreme Court.”); Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678,
681 (11th Cir. 2014) (“Abandonment of an issue can [] occur when passing references appear in
the argument section of an opening brief, particularly when the references are mere ‘background’
to the appellant’s main arguments or when they are ‘buried’ within those arguments.”).


                                                  25
         USCA11 Case: 19-10771       Date Filed: 09/28/2021    Page: 26 of 33



Inc., 537 U.S. 418 (2003)). The district court’s actual confusion finding was not

clearly erroneous.

                                  8. Overall Balance

      We arrive at the district court’s ultimate finding that there was no likelihood

of confusion. Superior has two issues with this conclusion.

      First, Superior argues the district court “inexplicably devoted most of its

likelihood of confusion discussion to Shaklee’s intent.” Superior claims that “when

there is a finding of lack of intent to infringe,” as the district court found, then the

intent factor becomes “irrelevant” in the overall likelihood of confusion analysis.

      But the district court didn’t devote most of its analysis to intent. The district

court concluded only that “[t]he intent factor [did] not support Superior’s claim.”

And its only reference to intent in the balancing section was to note that there was

“no evidence” of “malintent on Shaklee’s part.” In other words, the district court

simply recognized the absence of a factor that would have helped Superior; it didn’t

weigh that absence in Shaklee’s favor. See, e.g., Hard Candy, 921 F.3d at 1362

(concluding that where “[t]he district court never said that it was giving any

affirmative (let alone overwhelming) weight to its finding that [the defendant] lacked

intent to infringe” “there [was] no indication in the record that [the defendant]’s

intent received undue consideration”).




                                          26
         USCA11 Case: 19-10771       Date Filed: 09/28/2021    Page: 27 of 33



      Second, Superior argues that the district court relied on the actual confusion

factor “almost to the exclusion” of the other factors. Superior notes that “[t]his court

has repeatedly held that evidence of actual confusion is not required for a finding of

likelihood of confusion.” Thus, Superior argues, “because a trademark owner need

not produce evidence of actual confusion to prevail on a trademark infringement

claim, the district court erred by weighing this factor ‘heavily’ against Superior.”

      It is true that evidence of actual confusion “is not a prerequisite,” but

“evidence of actual confusion is the best evidence of a likelihood of confusion.”

Frehling, 192 F.3d at 1340. For this reason, we have referred to actual confusion as

one of “the two most important factors” (the other being the strength of the mark).

Fla. Int’l Univ., 830 F.3d at 1265; see also Custom Mfg., 508 F.3d at 649 (“We have

consistently held . . . that ‘[t]he type of mark and evidence of actual confusion are

the most weighty of considerations.’” (citation omitted)). And the absence of actual

confusion can weigh against a plaintiff. See, e.g., Hard Candy, 921 F.3d at 1362

(“In this case, there was enough opportunity for confusion to make the absence of

any evidence significant.”). Even so, “it is up to individual courts to assess this

factor in light of the particular facts of each case.” Frehling, 192 F.3d at 1340. The

district court did not err in weighing the actual confusion factor more heavily than

some of the other factors.




                                          27
         USCA11 Case: 19-10771       Date Filed: 09/28/2021   Page: 28 of 33



      As to the overall balance, we conclude that the district court did not err in

balancing the factors and finding no likelihood of confusion. Even though the

district court erred in finding a lack of similarity of advertising media, the court

properly considered the overall balance of the factors and found no likelihood of

confusion. Unless we are left with a “definite and firm conviction that a mistake has

been committed,” we must affirm. Hard Candy, 921 F.3d at 1363. Here, even

weighing the lack of similarity of advertising media in Superior’s favor, we are not

left with a conviction that the district court’s balance was a mistake. See Superior,

710 F. App’x at 859 (concluding that the district court did not clearly err in denying

a preliminary injunction even though the district court improperly weighed some

factors). The Healthprint marks were used by Superior and Shaklee in different

contexts, the services provided by Superior and Shaklee were dissimilar, there was

no evidence of bad intent of Shaklee’s part, and there was little evidence of actual

confusion.

                     Exclusion of Superior’s Survey Evidence

      Superior finally contends that the district court erred in excluding its expert

testimony. The district court excluded Superior’s expert survey under Federal Rule

of Evidence 702 because the survey was unreliable. The district court concluded

that the survey was “fatally flawed” because it: (1) did not comply with the Squirt

methodology it purported to apply; (2) did not use a control group; and (3) did not



                                         28
         USCA11 Case: 19-10771       Date Filed: 09/28/2021   Page: 29 of 33



include a description of Shaklee’s Healthprint service allowing survey participants

to compare it to Superior’s service. Superior argues the district court abused its

discretion in excluding the survey because, “[e]ven if the lack of a control group was

viewed as a methodological flaw, only the weight and not the admissibility should

have been affected.” In support, Superior cites to Jellibeans, Inc. v. Skating Clubs

of Georgia, Inc., 716 F.2d 833, 844 (11th Cir. 1983), where we said that a survey’s

“alleged technical deficiencies affect[ed] the survey’s weight . . . and not its

admissibility.”

      Survey evidence is one way a party can demonstrate a likelihood of trademark

confusion. See PlayNation, 924 F.3d at 1169 (explaining that survey evidence is not

required to show a likelihood of confusion). Consumer surveys, like those used by

Superior and Shaklee here, present images and other information to participants and

solicit responses to determine whether there is a likelihood of trademark confusion.

See, e.g., Exxon Corp. v. Texas Motor Exch. of Houston, Inc., 628 F.2d 500, 506–

507 (5th Cir. 1980) (explaining that survey evidence is often introduced to show a

likelihood of confusion among the general public); Charles E. McKenney & George

F. Long, 1 Federal Unfair Competition: Lanham Act 43(a) § 8:2 (Dec. 2020 update)

(“Surveys are now so commonplace in their use to prove confusion . . . that the

absence of a survey has been noted in a number of cases.”). Here, Superior’s expert

conducted an online survey that asked participants if they thought “the Healthprint



                                         29
         USCA11 Case: 19-10771       Date Filed: 09/28/2021    Page: 30 of 33



name” was from a single company or more than one company. The survey then gave

participants additional information about Superior’s Healthprint service and asked

them whether “the Healthprint service” was from more than one company. After

considering the responses from 788 participants, Superior’s expert concluded that

the survey demonstrated a likelihood of confusion.

      The district court didn’t abuse its discretion in excluding Superior’s survey

under Rule 702 because it was unreliable. See United States v. Brown, 415 F.3d

1257, 1265–66 (11th Cir. 2005) (“What is true about the review of evidentiary issues

in general applies with equal or even greater force to Daubert issues in particular, an

area where the abuse of discretion standard thrives.”); Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 142 (1999) (“[T]he law grants a district court the same

broad latitude when it decides how to determine reliability as it enjoys in respect to

its ultimate reliability determination.” (emphasis omitted)). First, Superior’s survey

never presented images of the Healthprint marks to survey participants—it only

asked whether they associated the Healthprint name with more than one company.

Superior’s expert admitted that his survey didn’t show the Healthprint marks as they

were depicted in the marketplace, and the survey didn’t include any of Superior’s

advertising materials showing how the Healthprint marks were used. The district

court found, and we agree, that “the usage of the word ‘Healthprint’ alone, in plain




                                          30
         USCA11 Case: 19-10771       Date Filed: 09/28/2021    Page: 31 of 33



font, [was] particularly odd” given the importance of the visual similarity of Superior

and Shaklee’s Healthprint logos to the likelihood-of-confusion analysis.

      Second, “[c]ourts have held that a survey that fails to use a control may be

given less weight or even excluded from evidence altogether.” McCarthy, supra

§ 32:187 (explaining that “control groups are necessary because they can show the

cause of confusion and because they reduce background ‘noise,’ including those

respondents who agree with most any survey assertion and those who tend to

‘quickly guess . . . because they are bored or hurried”). Superior’s survey did not

have a “control question.”       Superior’s expert, when explaining the survey

methodology, admitted that controls were not included in the survey.

      And third, as the district court found, Superior’s survey never explained

Shaklee’s Healthprint service to participants. Thus, there was no way for survey

participants to compare the two services, so it’s entirely unsurprising that they

thought the described service—i.e., Superior’s service—came from only one

company.

      Shaklee’s expert, Poret, discussed these flaws at length in his declaration. He

explained that Superior’s survey was flawed because it didn’t show respondents any

advertising materials, pages from Superior’s website, or even Shaklee’s Healthprint

survey. “In the real world,” Poret explained, both Superior and Shaklee’s websites

convey additional information “that is important to a consumer’s perception of the



                                          31
         USCA11 Case: 19-10771       Date Filed: 09/28/2021    Page: 32 of 33



sources, such as company names and logos, web addresses, information regarding

the services, and various design and style elements.” Likewise, the lack of a control

group was problematic because, Poret explained, “[i]ncluding a control is the only

way one knows whether there [was] a ‘placebo effect’ or ‘false positive’ in a

consumer survey.” Finally, Poret observed that Superior’s survey “strongly bias[ed]

respondents to think that ‘Healthprint’ [was] the name of a specific company,” so it

was “unsurprising that, when respondents [were] . . . asked if ‘the’ Healthprint

service is from a single company or more than one company,” many said a single

company.

      Although some defects in an expert’s methodology may go to its weight rather

than its admissibility, at some point, an expert’s methodology becomes so flawed

that it is unreliable. See McClain v. Metabolife Int’l, Inc., 401 F.3d 1233, 1245 (11th

Cir. 2005) (“The Daubert ‘requirement that the expert testify to scientific

knowledge—conclusions supported by good grounds for each step in the analysis—

means that any step that renders the analysis unreliable under the Daubert factors

renders the expert’s testimony inadmissible.’”). And where the methodology is

unreliable, the district court has a duty under rule 702 to exclude the expert’s

testimony. See id. Here, because Superior’s expert didn’t show the mark to survey

participants, didn’t use a control group, and didn’t explain Shaklee’s different




                                          32
          USCA11 Case: 19-10771      Date Filed: 09/28/2021    Page: 33 of 33



services, we can’t say the district court abused its discretion in excluding Superior’s

survey.

                                  CONCLUSION

      We conclude that the district court didn’t abuse its discretion in concluding

that Superior waived its claims for statutory and punitive damages and in excluding

Superior’s expert survey as unreliable. We also conclude that the district court did

not clearly err in finding no likelihood of confusion.

      AFFIRMED.




                                          33